Citation Nr: 0943142	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-00 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1996 to 
October 1997. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in November 
2007, and the case has since been returned to the Board for 
appellate review.  

A hearing was held on June 19, 2007, in Los Angeles, 
California, before the undersigned Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board also notes that the Veteran's appeal had originally 
included the issues of entitlement to service connection for 
degenerative disc disease of the lumbar spine and headaches; 
however, during the pendency of the appeal, the RO granted 
those benefits in a July 2009 rating decision.  Accordingly, 
those issues no longer remain in appellate status, and no 
further consideration is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Reasons for Remand:  To ensure compliance with a prior 
remand, to provide the Veteran proper notice, to verify an 
alleged in-service stressor, and to obtain a clarifying 
medical opinion.


The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2009).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2009).

In this case, the Veteran has filed a claim for service 
connection for PTSD based, in part, on personal assault in 
service.  The Board notes that VA has established special 
procedures for evidentiary development in cases of PTSD due 
to personal assault.  Specifically, the RO must consider all 
of the special provisions of VA Adjudication Procedure Manual 
M21-1MR (M21-1MR), Part IV, regarding personal assault.  M21-
1MR notes that personal assault is an event of human design 
that threatens or inflicts harm.  Examples of personal 
assault include rape, physical assault, domestic battering, 
robbery, mugging, stalking, and harassment. M21-1MR, Part IV, 
Subpart ii, 1.D.17.a.  M21-1MR also identifies alternative 
sources for developing evidence of personal assault, 
including private medical records, civilian police reports, 
reports from crisis intervention centers, testimonial 
statements from confidants such as family members, roommates, 
fellow service members, or clergy, and personal diaries or 
journals. M21-1MR, Part IV, Subpart ii, 1.D.17.g.

When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes include a request to 
be transferred to another military duty assignment, 
deterioration in work performance, substance abuse, episodes 
of depression, panic attacks, anxiety without an identifiable 
cause, or unexplained economic or social behavior changes. 38 
C.F.R. § 3.304(f)(3) (2098); see Patton v. West, 12 Vet. App. 
272 (1999) (holding that certain special M21 manual 
evidentiary procedures apply in post-traumatic stress 
disorder personal assault cases).  

Applicable regulations specifically provide that VA will not 
deny a claim for service connection for PTSD that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may also submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f)(3) (2009).
	
In this case, the Veteran was not provided a notice letter 
advising her of VA's special evidentiary development 
procedures.  In this regard, letters were sent to the Veteran 
in August 2002, March 2006, and December 2007 in connection 
with her current claim, which informed her of what the 
evidence must show to establish a claim for service 
connection as well as what evidence was necessary to 
establish a disability rating and effective date for the 
disability on appeal.  However, those letters did not advise 
her of the alternative sources of evidence that may be 
submitted to corroborate her claim of PTSD based on in-
service personal assault. See M21-1MR, Part IV, Subpart ii, 
1.D.17.g.

Indeed, the Board specifically noted in the November 2007 
remand that evidence from other sources may be used to 
corroborate an in-service stressor involving personal 
assault.  The remand directed that the Veteran should be 
advised of the type of evidence or information she could 
submit to support her claim of experiencing harassment during 
service.  Although a notice letter was sent to the Veteran in 
December 2007 following the remand, that letter did not 
comply with the special provisions of VA Adjudication 
Procedure Manual M21-1MR, Part IV, regarding personal 
assault, including notification of the alternative sources of 
evidence the Veteran may submit or evidence of behavioral 
changes that may support her claim.  

The United States Court of Appeals for Veteran's Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders." Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance." Id.  Therefore, the Board 
finds it necessary to remand the Veteran's claim so that she 
may be afforded a proper notice letter.

Moreover, the Veteran told the April 2009 VA examiner that 
her in-service stressors included her friend at Kessler Air 
Force Base hanging himself in his room.  She did provide the 
name of that individual.   However, it does not appear that 
any attempt has been made to verify that particular stressor.  

In addition, the Veteran was afforded a VA examination in 
April 2009 after which two examination reports were rendered 
by the same examiner (a PTSD examination report and an 
examination report for mental disorders other than PTSD and 
eating disorders).  Following a review and lengthy discussion 
of the Veteran's medical history, the examiner stated that 
the Veteran did not meet the DSM-IV criteria for a diagnosis 
of PTSD, yet her Axis I diagnosis was listed as chronic PTSD 
and a mood disorder not otherwise specified.  Similarly, the 
examiner commented that that the Veteran's alleged fall and 
harassment in service did not meet the DSM-IV stressor 
criterion, but also indicated that she did meet the DSM-IV 
stressor criterion.  As such, it is unclear as to which 
stressor did meet the criteria.  The Board finds these 
statements to be conflicting, and the examination reports to 
be inconclusive.    

The Board notes that medical opinions that are speculative, 
general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim. See e.g. 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding 
doctor's opinion that "it is possible" and "it is within 
the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the word "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Applicable regulations also provide that a finding of service 
connection may not be based on a resort to speculation or a 
remote possibility. See 38 C.F.R. § 3.102 (2009).  

Furthermore, the Veteran has contended that she has a 
psychiatric disorder that is related to a fall in service and 
secondary to her back disorder and headaches.  The Veteran's 
service treatment records do indicate that she fell in 
service, and service connection has been established for 
degenerative disc disease of the lumbar spine and 
posttraumatic headaches.  The April 2009 VA examiner provided 
a thorough review of the evidence of record, and he observed 
these contentions and referenced medical records pertaining 
to the Veteran's fall, back disorder, and headaches.  He also 
commented that the fall did not meet the DSM-IV stressor 
criterion.  However, despite the thorough discussion, the 
examiner did not provide an actual opinion specifically 
addressing whether it was at least as likely as not that the 
Veteran has a current psychiatric disorder other than PTSD 
that is directly related to her fall in service or a current 
psychiatric disorder that was either caused by or permanently 
aggravated by her service-connected degenerative disc disease 
of the lumbar spine and/or posttraumatic headaches.  In fact, 
he stated at the end of the reports that a medical opinion 
was not requested.  

The November 2007 remand specifically requested that the 
Veteran be afforded a VA examination and that the examiner 
opine as to whether the Veteran has a current psychiatric 
disorder that is related to her fall in service or that is 
secondary to her service-connected back disability and 
headaches.  As previously discussed, the Court has held that 
compliance with the terms of a remand is necessary prior to 
further appellate review, and if not, "the Board itself errs 
in failing to ensure compliance." See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Therefore, the Board finds that 
an additional medical opinion is necessary for the purpose of 
determining the nature and etiology of any psychiatric 
disorders that may be present. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


1.  The RO should provide the Veteran a 
proper notice letter.  The letter must 
comply with the special provisions of 
the VA Adjudication Procedure Manual 
M21-1MR, Part IV, regarding personal 
assault, including notification of the 
alternative sources of evidence the 
Veteran may submit or evidence of 
behavioral changes that may support her 
claim. 38 C.F.R. § 3.304(f)(3).

The RO should also offer the Veteran the 
opportunity to provide any additional 
information regarding her claimed in-
service stressors as well as inform her 
of the importance of providing as much 
detail as possible.  The Veteran should 
be asked to provide specific details of 
the claimed stressful events during 
service, such as dates and identifying 
information concerning any other 
individuals involved in the events.  A 
specific request should be made for the 
time period during which the Veteran's 
friend committed suicide at Kessler Air 
Force Base.  

2.  To the extent that the Veteran 
indicates the existence of any 
alternative sources of evidence or the 
RO determines that such sources may 
exist, the RO should request any 
potentially relevant documents from the 
appropriate source(s).

3.  With the above information, the RO 
should undertake any and all further 
development action indicated by the 
evidence of record concerning the 
Veteran's claim for service connection 
for PTSD.  The RO should review the file 
and attempt to verify the Veteran's 
alleged in-service stressors.

A specific attempt should be made to 
verify the Veteran's report at the April 
2009 VA examination that her friend at 
Kessler Air Force Base hung himself.  In 
particular, the RO should review the 
file and prepare a summary of the 
claimed stressor.  This summary must be 
prepared whether or not the Veteran 
provides an additional statement, as 
requested above.  This summary, a copy 
of Veteran's DD 214, and all associated 
service documents should be sent to the 
U.S. Army Joint Service Records Research 
Center (JSRRC), National Archives and 
Records Administration (NARA), or any 
other appropriate agency for 
verification of the alleged stressful 
events in service.  JSRRC, NARA, or any 
other agency should be provided with a 
copy of any information obtained above 
and should be requested to provide any 
additional information that might 
corroborate the Veteran's alleged 
stressor.  A search of unit and 
organizational histories, including 
morning reports, should be consulted in 
an effort to verify the alleged suicide 
committed by the individual identified 
by the Veteran at the April 2009 VA 
examination.

If necessary, the RO may also submit any 
evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to 
whether it indicates that a personal 
assault occurred in service.

4.  After the above actions are 
completed, the RO should prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record as having 
occurred.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder. 

5.  The Veteran's claims folder should 
be referred to the April 2009 VA 
examiner, or if unavailable, then 
schedule an examination with a suitably 
qualified VA examiner, for a clarifying 
opinion as the nature and etiology of 
any psychiatric disorder that is 
present.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service personnel and 
treatment records, post-service medical 
records, and her lay statements.  If the 
original examiner is available, but 
feels another examination is necessary 
it should be scheduled

The examiner should identify all current 
psychiatric disorders other than PTSD.  
For each current disorder identified, 
the examiner should state:

(1)	Whether it is at least as 
likely as not that the disorder is 
directly related to the Veteran's 
symptomatology and/or fall in service 
or is otherwise causally or 
etiologically related to her military 
service
 
(2)	Whether it is at least as 
likely as not that the disorder was 
either caused by or permanently 
aggravated by the Veteran's service-
connected degenerative disc disease 
of the lumbar spine and/or 
posttraumatic headaches

It should also be noted that congenital 
or developmental defects, such as 
personality disorders, are not diseases 
or injuries within the meaning of the 
applicable legislation, unless during 
service, a superimposed disease or 
injury occurs.

With respect to the claim for service 
connection PTSD, the RO should provide 
the examiner with a summary of any 
verified in-service stressors, and the 
examiner should be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted 
in PTSD.  The examiner should also 
determine whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors.  
In particular, the examiner should state 
whether it is at least as likely as not 
the Veteran's current PTSD is related to 
a verified in-service stressor.

In rendering the opinion(s), the 
examiner should not resort to mere 
speculation, but rather should consider 
that the phrase "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.  Thus, unless the examiner 
concludes that the current disability is 
either likely or unlikely the result of 
an event, injury, or disease incurred in 
service, the examiner should state 
whether it is at least as likely that 
the current disability is the result of 
an event, injury, or disease incurred in 
service as opposed to its being the 
result of some other factor or factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and her representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


